J-S17013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

PETER J. BUTLER

                          Appellant                   No. 760 WDA 2015


                   Appeal from the PCRA Order April 21, 2015
                In the Court of Common Pleas of Clarion County
             Criminal Division at No(s): CP-16-CR-0000617-2008;
                            CP-16-CR-0000625-2008


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                       FILED MARCH 1, 2016

        Appellant, Peter J. Butler, appeals pro se from the order entered in the

Clarion County Court of Common Pleas, which denied his first petition filed

under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546.     On January 21, 2009, Appellant pled guilty to two counts of

possession of a controlled substance with the intent to deliver (“PWID”).

The court sentenced him on February 25, 2009, to an aggregate term of 2½-

5 years’ imprisonment. Appellant did not pursue direct review. On March 5,

2015, Appellant filed the current PCRA petition pro se. The court appointed

counsel on March 10, 2015, who filed a petition to withdraw on March 25,

2015, along with a “no-merit” letter per Commonwealth v. Turner, 518

Pa. 491, 544 A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d

213 (Pa.Super. 1988) (en banc).       The court issued appropriate notice per
_____________________________

*Former Justice specially assigned to the Superior Court.
J-S17013-16



Pa.R.Crim.P. 907 on March 27, 2015, and granted counsel’s petition to

withdraw. On April 16, 2015, Appellant responded pro se. The court denied

PCRA relief on April 21, 2015.1          Appellant timely filed a pro se notice of

appeal on May 7, 2015.2          That day, the court ordered Appellant to file a

concise statement per Pa.R.A.P. 1925(b). Appellant did not comply.

       Preliminarily, a PCRA petitioner must be currently serving a sentence

of imprisonment, probation or parole for the conviction at issue to be

eligible for PCRA relief.          42 Pa.C.S.A. § 9543(a)(1)(i).       See also

Commonwealth v. Williams, 977 A.2d 1174 (Pa.Super. 2009), appeal

denied, 605 Pa. 700, 990 A.2d 730 (2010) (explaining petitioner must be

serving sentence of imprisonment, probation, or parole for crime at issue to

be eligible for PCRA relief; when sentence is completed, petitioner becomes

ineligible for PCRA relief, regardless of whether he was serving his sentence

when he filed petition).          Instantly, the court sentenced Appellant on

February 25, 2009, to an aggregate term of 2½-5 years’ imprisonment.

Appellant is still in prison, but the record suggests Appellant’s current

____________________________________________


1
  The court initially denied PCRA relief on April 17, 2015, prior to receiving
Appellant’s pro se response to Rule 907 notice. The court entered a second
order denying PCRA relief on April 21, 2015, after receipt and review of
Appellant’s pro se filing.
2
 Appellant’s notice of appeal inadvertently listed the order appealed from as
entered May 4, 2015. The docket does not reveal any court order of May 4,
2015, and it is clear from the record Appellant meant to appeal the court’s
April 21, 2015 denial of PCRA relief.



                                           -2-
J-S17013-16



incarceration is for unrelated crimes.           Specifically, the record contains a

letter from the Board of Probation and Parole explaining Appellant had an

interview scheduled for May 2012, regarding eligibility for parole. The letter

further indicates that the Board’s practice is to schedule such interviews four

months before expiration of the inmate’s minimum sentence. Thus, in May

2012, Appellant would have already served approximately 2 years and 2

months of his sentence.         By this calculation, Appellant would have maxed

out on his PWID sentences around March 2015.                Therefore, Appellant is

arguably ineligible for PCRA relief.           See 42 Pa.C.S.A. § 9543(a)(1)(i);

Williams, supra. Moreover, even if Appellant is still serving his sentence,

his claims on appeal are waived because Appellant failed to comply with the

court’s May 7, 2015 order, directing him to file a concise statement.3 See

Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d 775 (2005) (holding

appellants must comply whenever trial court orders them to file Rule

1925(b) statement; any issues not raised in concise statement will be

deemed waived). Thus, we affirm the court’s denial of PCRA relief.

       Order affirmed.




____________________________________________


3
  Appellant’s “brief” on appeal also fails to include the necessary statement
of jurisdiction, relevant scope and standard of review, statement of
questions involved, statement of the case, summary of the argument, and
omits citations to relevant authority to support his “argument” on appeal.
See Pa.R.A.P. 2111(a) (discussing required content of appellate briefs).



                                           -3-
J-S17013-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: March 1, 2016




                          -4-